       Case 21-03000-sgj Doc 72 Filed 02/17/21        Entered 02/17/21 16:43:39         Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 17, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                              )
     In re:                                   )                Chapter 11
                                              )
     HIGHLAND CAPITAL MANAGEMENT, L.P.        )                Case No. 19-34054 (SGJ11)
                                              )
            Debtors.                          )                (Jointly Administered)
                                              )
                                              )
                                              )
     HIGHLAND CAPITAL MANAGEMENT, L.P., )
                                              )
            Plaintiff,                        )
                                              )
            v.                                )                Adv. Pro. No. 21-03000 (SGJ11)
                                              )
     HIGHLAND CAPITAL MANAGEMENT FUND )
     ADVISORS, L.P., NEXPOINT ADVISORS, L.P., )
     HIGHLAND INCOME FUND, NEXPOINT           )
     STRATEGIC OPPORTUNITIES FUND,            )
     NEXPOINT CAPITAL, INC., AND CLO          )
     HOLDCO, LTD,                             )
                                              )
            Defendants.                       )
                                              )
    Case 21-03000-sgj Doc 72 Filed 02/17/21         Entered 02/17/21 16:43:39      Page 2 of 2




             ORDER GRANTING AGREED MOTION TO CONTINUE HEARING

        Having considered the Agreed Motion to Continue Hearing (the “Motion”) 1 filed by the

Debtor and the Defendants, and the representations of the Parties that they have agreed to the

relief requested in the Motion, the Court finds that good cause exists to grant the Motion, as set

forth herein. Accordingly, it is HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The hearing on the Injunction Motion is hereby continued from February 18, 2021

at 9:30 a.m. to such date and time on or after March 29, 2021 that is determined by the Court.

        3.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                  # # # END OF ORDER # # #

Submitted by:

K&L GATES LLP

/s/ A. Lee Hogewood, III
A. Lee Hogewood, III (pro hac vice)
4350 Lassiter at North Hills Ave., Suite 300
Raleigh, NC 27609
Telephone: (919) 743-7306
E-mail: Lee.hogewood@klgates.com

Counsel for Highland Capital Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., Highland Income Fund, NexPoint
Strategic Opportunities Fund, and NexPoint Capital, Inc.




1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Motion.



                                                  -2-
